NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ANTHONY HAWKS,                               )
                                             )
      Appellant/Cross-Appellee,              )
                                             )
v.                                           )      Case No. 2D17-2230
                                             )
JEANNE ELLEN LIBIT, individually and         )
as the trustee of the Jeanne Ellen Libit     )
Trust;                                       )
                                             )
      Appellees/Cross-Appellant,             )
                                             )
and                                          )
                                             )
THE NORTHERN TRUST COMPANY,                  )
successor by merger with Northern            )
Trust, NA, as trustee of the Sidney Libit    )
Trust u/a/d 8/8/86, as amended, and the      )
trustee of the Generation Skipping Trust     )
created thereunder; and JOSEPH E.            )
FINE, as personal representative of the      )
Estate of Jeffrey Marc Libit, Andrew         )
Charles Libit, and Daniel Jason Libit,       )
                                             )
      Appellees.                             )
                                             )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for Sarasota
County; Brian A. Iten, Judge.

Anthony Hawks, pro se.

John J. Waskom of Icard, Merrill, Cullis,
Timm, Furen & Ginsburg, P.A., Sarasota
for Appellee/Cross-Appellant Jeanne Ellen
Libit.
Lori M. Dorman of Lori M. Dorman, P.A.,
Bradenton, for Appellee The Northern Trust
Company.

No appearance for Appellee Joseph E. Fine.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.




                                        -2-